DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After-Final Amendment
	Applicant’s amendment after final filed 11/03/2021 is acknowledged. Claim 20 is amended; claim 31 is new. Claims 20 and 22-31 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. Specifically, the rejections of record are withdrawn and the explanations are given below in the “Rejections Withdrawn” section. The reasoning for the withdrawal of the rejections constitute the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejections Withdrawn
Note, the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The rejection of claims 20 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Gramsch et al. (European Journal of Pharmacology, 44 (1977) 231-240—on IDS filed 03/13/2019) is withdrawn in response to Applicant’s amendment and upon further consideration. Specifically, Applicant has amended independent claim 20 to recite “treating or ameliorating a plurality of symptoms of opioid withdrawal”. Gramsch et al. specifically teach that probenecid treatment “reduced the frequency of jumping which occurred during precipitated opiate withdrawal, whereas other vegetative opiate withdrawal signs remained largely unaffected”. See the paragraph bridging pages 234-235; emphasis added by examiner.
Further, as noted by Applicant in their Remarks filed 11/03/2021 at p. 5, Gramsch et al. discuss other opioid withdrawal symptoms at p. 233, right column, 1st paragraph, noting that the opioid antagonist ZK 48491 resulted in fewer incidences of “[w]et-dog shaking; ptosis, eye twitching and vegetative signs, such as Iacrimation and salivation”. Although they do mention decreased jumping behavior associated with probenecid treatment, Gramsch et al. make no mention of other symptoms being treated or ameliorated by probenecid treatment, even stating that vegetative opiate withdrawal signs were largely unaffected. In summary, Gramsch et al. cannot reasonably be interpreted as teaching that probenecid treatment results in treatment or amelioration of a “plurality of symptoms of opioid withdrawal”.

Claim Rejections - 35 USC § 103
The rejection of claims 20 and 22-30 under 35 U.S.C. 103 as being unpatentable over Gramsch et al. (cited above) in view of Johnson (20120220607) is withdrawn is withdrawn in response to Applicant’s amendment and upon further consideration. See the explanation in the preceding paragraph, regarding the withdrawal of the rejection under 35 USC 102 for an explanation as to why Gramsch et al. do not teach or suggest the amended claims, hereby incorporated.

Conclusion
Claims 20 and 22-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649